By the Court.
It seems to us, the amendment was correctly allowed in the present case. The rule laid down in Colby’s Practice, that the party may always amend by more correctly describing the cause of action' “ intended to be declared on,” seems to us the true ground, upon which to place this subject. In the present case there can be no doubt, the plaintiff intended to describe all the articles taken, as they constitute but one taking, and the defendant could not have been misled by the omission. The amendment was then correctly allowed.
The review was correctly denied. This has been long settled.
Judgment affirmed.